 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
        DONTE MCCLELLON,                                   CASE NO. C18-909 JCC
 7
                               Plaintiff,                  ORDER AFFIRMING ORDER
 8
                                                           DECLINING TO RECUSE
                v.                                         VOLUNTARILY
 9
        CAPITAL ONE BANK,
10
                               Defendant.
11

12          This matter is before the Court on Plaintiff’s motion seeking, inter alia, recusal of the

13 Honorable Judge Coughenour. Dkt. #41. Judge Coughenour declined to recuse himself and, in

14 accordance with this Court’s Local Civil Rules, the matter was referred to the Undersigned for

15 review. Dkt. #45; LCR 3(f). Plaintiff’s motion is light on factual support and does not

16 demonstrate a basis for recusal. The Undersigned affirms Judge Coughenour’s decision.

17          Plaintiff’s primary complaints clearly flow from Plaintiff’s disagreement with orders

18 entered by Judge Coughenour. See Dkt. #41 at 4–5. Plaintiff alleges that Judge Coughenour

19 abused his discretion by finding Plaintiff’s appeal was “not made in good faith.” Id. at 4.

20 Plaintiff expresses his belief that his motion to vacate the judgment should have been granted

21 and that Judge Coughenour denied IFP status on appeal “even when opposing counsel [had] not

22 opposed” it. Id. Plaintiff concludes that Judge Coughenour’s “rulings [have] demonstrated that

23 he is incapable of ruling in impartiality in separate matters.” Id.

24

     ORDER AFFIRMING ORDER DECLINING TO
     RECUSE VOLUNTARILY - 1
 1          Pursuant to 28 U.S.C. § 455(a), a “judge of the United States shall disqualify himself in

 2 any proceeding in which his impartiality might reasonably be questioned.”               Recusal is

 3 appropriate if “a reasonable person with knowledge of all the facts would conclude that the

 4 judge’s impartiality might reasonably be questioned.” Yagman v. Republic Insurance, 987 F.2d

 5 622, 626 (9th Cir. 1993). This is an objective inquiry concerned with whether there is the

 6 appearance of bias, not whether there is bias in fact. Preston v. United States, 923 F.2d 731,

 7 734 (9th Cir. 1992); United States v. Conforte, 624 F.2d 869, 881 (9th Cir. 1980).

 8          Plaintiff fails to allege any reasonable basis for recusal. Plaintiff’s complaints are with

 9 Judge Coughenour’s judicial actions. But, “a judge’s prior adverse ruling is not sufficient

10 cause for recusal.” United States v. Studley, 783 F.2d 934, 939 (9th Cir. 1986); see also Taylor

11 v. Regents of Univ. of Cal., 993 F.2d 710, 712 (9th Cir. 1993) (“To warrant recusal, judicial

12 bias must stem from an extrajudicial source.”). Plaintiff merely alleges that “[t]his has gone

13 well beyond simply disagreeing with a U.S. District Judge on any particular ruling but into the

14 efforts this U.S. District Judge has made to abuse his discretion.” Dkt. #41 at 4. Beyond this

15 baseless and conclusory allegation, Plaintiff points to nothing but Judge Coughenour’s prior

16 rulings as a basis for concluding that Judge Coughenour’s “impartiality might reasonably be

17 questioned.” Accordingly, the Court finds and ORDERS that Judge Coughenour’s Order (Dkt.

18 #45) declining to recuse himself is AFFIRMED. The Clerk shall provide a copy of this Order

19 to Plaintiff.

20          Dated this 14th day of June 2019.

21

22                                                A
                                                  RICARDO S. MARTINEZ
23                                                CHIEF UNITED STATES DISTRICT JUDGE

24

     ORDER AFFIRMING ORDER DECLINING TO
     RECUSE VOLUNTARILY - 2
